DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 09/19/2019.  Claims 1-3, 5-10, 13-21, & 33 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 1-3, 5, 6, 13, 16-18, & 20 are objected to because of the following informalities:  
	Claim 1 recites a “contiguous shaping structure” in lines 5 & 8, but recites a “shaping structure” in lines 6, 7, 9, 11, & 12.  Applicant should select and utilize consistent terminology to refer to the “contiguous shaping structure” in independent claim 1, as well as the claims that depend therefrom.   
It is further noted that dependent claims 2 & 3 recite “contiguous shaping structure” while dependent claims 5, 6, 13, 16-18, & 20 recite “shaping structure.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-10, 13-21, & 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 1 recites the limitation “wherein the pull wire is configured to apply an axial compression force to at least a portion of the shaping structure” in lines 11-12.  This recitation renders the claim indefinite, as it is not clear whether “an axial compression force” in line 12 is the same “an axial compression force” recited in lines 8-9, or a separate/additional “axial compression force.”  Further, it is not clear whether the “at least a portion of the shaping structure” in line 12 is the same “a portion of the shaping structure” recited in line 7, or a different portion of the shaping structure.  Clarification is required.   
7.	Claims 2, 3, 5-10, 13-21, & 33 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
8.         Claim 5 recites the limitation “wherein the shaping structure includes: a first plurality of living hinges; a second plurality of living hinges…; a third plurality of living hinges…; and a fourth plurality of living hinges…” in lines 1-8.  These recitations render the claim indefinite, as it is not clear whether the first, second, third, and fourth plurality of living hinges comprise the “plurality of radially offset living hinges” defined by the unitary spine in independent claim 1 (from which claim 5 depends), or whether they are included in addition to the plurality of radially offset living hinges of the unitary spine (of claim 1), such that a total of five pluralities of living hinges are required by the claim.  Clarification is required.   
9.	Claims 6-10 are rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
10.         Claim 17 recites the limitation “the at least one balloon” in lines 2-3.  There is insufficient antecedent basis for this recitation in the claim.
Claim 21 recites the limitation “wherein at least one of the balloons is radially offset with respect to at least one other balloon between approximately 150 degrees and approximately 210 degrees” in lines 1-3.  This recitation renders the claim indefinite, as it is not clear whether “at least one of the balloons” is the same “at least one of the balloons” recited in claim 20 (from which claim 21 depends), or a separate “at least one of the balloons.”  Similarly, it is not clear whether the “at least one other balloon” is the same “at least one other balloon” recited in claim 20 (from which claim 21 depends), or a separate “at least one other balloon.”  Clarification is required.    
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1, 2, & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0105715 to Kasic, II (“Kasic").  
14.	Regarding claim 1, Kasic discloses a medical device, comprising: 
a handle [handle (30) - ¶’s [0039], [0061]; FIG. 2(a)]; 
a flexible conduit [catheter body (50) - ¶’s [0039], [0043], [0061]; FIGS. 2(a), 10(a)] having a proximal segment [proximal end (70) - ¶’s [0039], [0061]; FIGS. 2(a), 10(a)] and a distal segment [distal end (90) - ¶’s [0039], [0061]; FIGS. 2(a), 10(a)], wherein the proximal segment [(70)] is coupled to the handle [FIG. 2(a)]; 

(i) a substantially linear configuration [substantially straight configuration - ¶[0068], FIG. 2(a)] to 
(ii) a configuration where a portion of the shaping structure [(110)] is laterally displaced from remaining portions of the contiguous shaping structure [¶[0069]; FIG. 10(a)] upon the application of an axial compression force to the shaping structure [¶[0069]], 
wherein the shaping structure [(110)] is a unitary spine defining a plurality of radially offset living hinges [¶[0066] (“slits or slots cut into or otherwise formed in appropriate portions of thin-walled distendable section 110, which form bendable joints 130a, 130b, 130c and 130d, and that impart lesser flexibility or bendability to other portions of catheter body 50”), ¶[0069]; FIGS. 10(a), 10(c)]; and 
a pull wire coupled to the handle and the shaping structure, wherein the pull wire is configured to apply an axial compression force to at least a portion of the shaping structure [pulling member (136) – e.g., ¶’s [0068], [0071]].15.	Regarding claim 2, Kasic further discloses wherein the portion of the contiguous shaping structure is laterally displaced substantially within a single plane [¶[0069; FIG. 10(c)].16.	Regarding claim 14, Kasic further discloses wherein the flexible conduit [catheter body (50)] is configured to substantially resist axial compression [as broadly as claimed, catheter body (50) is formed of, e.g., thin-walled stainless steel or any other suitable metal, or metal alloy [¶[0067]], and would therefore be capable of  substantially resisting axial compression].




Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 3 & 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasic in view of U.S. Patent Application Publication No. 2010/0087818 to Cunningham ("Cunningham").
20.	Regarding claim 3, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kasic does not, however, disclose:
wherein the portion of the contiguous shaping structure is laterally displaced substantially in at least two planes.	Cunningham, in a similar field of endeavor, teaches a torsion member (88) comprising living hinges (98) opposite the slots (96) that form portions of cylindrical wall (92) where cylindrical wall (92) is weakened in bending to allow torsion member (88) to pivot [¶[0035]].  Cunningham additionally teaches that the number of slots (96) and longitudinal spacing between adjacent slots (96) may be selected according to a bend radius to be achieved by torsion member (88), and that slots (96) are also radially offset with respect to one another to allow the torsion member (88) to bend in a plurality of directions.  
Cunningham further teaches wherein the portion of the contiguous shaping structure is laterally displaced substantially in at least two planes [Cunningham teaches that three slots offset by 120 degree increments allows bending in multiple planes simultaneously – e.g., ¶[0036]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kasic such that the slits or slots (131) forming any or all of joints (130a), (130b), (130c), and (130d) have repeating patterns of three slots offset by 120 degree increments so as to allow bending in multiple planes simultaneously, as taught by Cunningham, in order to provide increased maneuverability of the device.  Further, such a modification amounts merely to the substitution of one known living hinge configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
21.	Regarding claim 5, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  


    PNG
    media_image1.png
    343
    409
    media_image1.png
    Greyscale

a first plurality of living hinges [the slits or slots (131) and matrix (133) which form bendable joint (130a) - ¶[0066]; FIG. 10(c)]; 
a second plurality of living hinges [the slits or slots (131) and matrix (133) which form bendable joint (130b) - ¶[0066]; FIG. 10(c)]…; 
a third plurality of living hinges [the slits or slots (131) and matrix (133) which form bendable joint (130c) - ¶[0066]; FIG. 10(c)] substantially radially aligned with the second plurality of living hinges [see “DETAIL C” in FIG. 10(e) which depicts the configuration of the slits or slots which form both bendable joints (130b) and (130c) - ¶’s [0064]-[0066]; FIGS. 10(c), 10(e)]; and 
a fourth plurality of living hinges [the slits or slots (131) and matrix (133) which form bendable joint (130d) - ¶[0066]; FIG. 10(c)] substantially radially aligned with the first plurality of living hinges [see “DETAIL C” in FIG. 10(e) which depicts the configuration of the slits or slots which form both bendable joints (130a) and (130d) - ¶’s [0064]-[0066]; FIGS. 10(c), 10(e)]. 
radially offset from the first plurality of living hinges between approximately 150 degrees and approximately 210 degrees.” 
            However, it was well known in the art, before the effective filing date of the claimed invention, to provide living hinges including slots radially offset from one another (in cylindrical members) to facilitate bending in a plurality of directions. 
            As an example, Cunningham, in a similar field of endeavor, teaches a torsion member (88) comprising an elongate flexible tube having a generally cylindrical wall (92) with a lumen (94) extending there-through for the length of torsion member (88) to facilitate the passage of electrical wires, fluids or other materials [¶[0035]; FIG. 4].  Cunningham further teaches a plurality of slots (96) extending radially though cylindrical wall (92) to define living hinges (98) opposite the slots (96) that form portions of cylindrical wall (92) where cylindrical wall (92) is weakened in bending to allow torsion member (88) to pivot [¶[0035]].  Cunningham additionally teaches that the number of slots (96) and longitudinal spacing between adjacent slots (96) may be selected according to a bend radius to be achieved by torsion member (88), and that slots (96) are also radially offset with respect to one another to allow the torsion member (88) to bend in a plurality of directions.   As an example, Cunningham teaches that two opposed slots (96) may be radially offset by about 180 degrees from one another to allow the torsion member to pivot in two directions in a single plane [¶[0036], FIG. 4].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kasic such that the slits or slots (131) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Finally, as modified, and as broadly as currently claimed, if all of the slits or slots (131) of distendable section (110) of Kasic were configured to have opposed slots that are radially offset by about 180 degrees from one another, all of the downward facing slits or slots (131) of those slits or slots forming bendable joint (130a) would be a first plurality of living hinges, all of the downward facing slits or slots (131) of those slits or slots forming bendable joint (130d) would be a fourth plurality of living hinges, and the fourth plurality of living hinges would be substantially radially aligned with the first plurality of living hinges (i.e., they are all facing downward).  
All of the upward facing slits or slots (131) of those slits or slots forming bendable joint (130b) would be a second plurality of living hinges, and they would be radially offset from the 
downward facing slits or slots (131) of those slits or slots forming bendable joint (130a) [the first plurality of living hinges] by about 180 degrees [which falls within the claimed range of between approximately 150 degrees and approximately 210 degrees].
All of the upward facing slits or slots (131) of those slits or slots forming bendable joint (130c) would be a third plurality of living hinges, and they would substantially radially aligned with the second plurality of living hinges (i.e., they are all facing upward).  
22.	Regarding claim 6, the combination of Kasic and Cunningham teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
first interpretation, see, e.g., ¶[0070] (“[d]istendable section 110 may comprise a plurality of substantially rigid segments (e.g., segments 112, 114, 116, 118 and 120) located in or on distendable section 110”); FIG. 9(a)] [under a second interpretation, as broadly as claimed, any grouping of slits or slots (131) and matrix (133) between the second plurality of living hinges and the third plurality of living hinges comprises a “segment” that substantially resists bending from the application of the axial compression force - ¶[0066]; FIG. 10(c); note that the “segment” between joints 130(b) and 130(c) is substantially straight]. 
23.	Regarding claim 7, the combination of Kasic and Cunningham teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
Under the second interpretation set forth above in the rejection of claim 6 (i.e., wherein any grouping of slits or slots (131) and matrix (133) between the second plurality of living hinges and the third plurality of living hinges comprises a “segment”), the combination of Kasic and Cunningham (as established in the rejection of claim 5 above) teaches that the segment includes: 
a plurality of living hinges [any grouping of slits or slots (131) and matrix (133)] extending along a longitudinal length of the segment, wherein each living hinge of the plurality is angularly offset by approximately 180 degrees with respect to a consecutive living hinge of the plurality [as previously set forth in the rejection of claim 1, Cunningham teaches that two opposed slots (96) may be radially offset by about 180 degrees from one another to allow the torsion member to pivot in two directions in a single plane - ¶[0036], FIG. 4], and 
e.g., ¶’s [0062]-[0063]].
Again (as noted in the rejection of claim 5 above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kasic and Cunnigham such that the slits or slots (131) forming any or all of joints (130a), (130b), (130c), and (130d) (including the segment between the second plurality of living hinges and the third plurality of living hinges) have opposed slots that are radially offset from one another by about 180 degrees so as to facilitate the distendable section (110) [shaping structure] pivoting in two directions in a single plane, as taught by Cunningham, as well as to include a plurality of stopping elements [matrix (133) disposed between slots], wherein each stopping element is radially offset by each living hinge of the plurality by approximately 180 degrees to restrict a motion range of the respective living hinge, as further taught by Cunningham, since such a modification amounts merely to the substitution of one known living hinge configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
24.	Regarding claim 8, the combination of Kasic and Cunningham teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Kasic further teaches wherein the first plurality of living hinges [forming bendable joint (130a)] provides at least one of a turn and an arc of approximately 90 degrees from the application of the axial compression force [¶[0066]; FIG. 10(c)]. 25.	Regarding claim 9, the combination of Kasic and Cunningham teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Kasic further teaches wherein the second plurality of living hinges [forming bendable joint (130b)] provides at least one of a turn and an arc of approximately 90 degrees from the claim 10, the combination of Kasic and Cunningham teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action. 
Kasic further teaches wherein each of the third and fourth pluralities of living hinges [forming bendable joints (130c), (103d)] provide at least one of a turn and an arc of approximately 90 degrees from the application of the axial compression force [¶[0066]; FIG. 10(c)]. 
27.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasic in view of U.S. Patent Application Publication No. 2004/0044350 to Martin et al. ("Martin").
28.	Regarding claim 13, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kasic further discloses wherein the shaping structure [distendable section (110)] defines a lumen therethrough [¶[0068]], the lumen defining [a] cross-sectional opening [the lumen has a cross-sectional opening], and wherein the pull wire traverses the lumen [¶[0068]]. 
Kasic does not, however, disclose that the cross-sectional opening is an oblong cross-sectional opening.
            Martin, in a similar field of endeavor, teaches devices, systems, methods and kits for endoscopically accessing a body cavity and providing a directed pathway toward a target tissue within the cavity [Abstract].  Particularly, Martin teaches an articulating member (18) which is designed to reduce any possible binding of pullwires and to increase stability of curves during articulation via the use of oblong pullwire lumens (83) [Martin, ¶[0076]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kasic such that the cross-sectional opening is an oblong cross-sectional opening, as taught by Martin, so as to reduce any possible binding of the pull wire traversing the lumen [[Martin, ¶[0076]].  

29.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kasic in view of U.S. Patent Application Publication No. 2007/0135763 to Musbach et al. ("Musbach").
30.	Regarding claim 15, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Kasic discloses that catheter body (50) is formed of, e.g., thin-walled stainless steel or any other suitable metal, or metal alloy [¶[0067]], Kasic does not disclose that the flexible conduit includes at least one of a stainless steel hypotube and a nitinol hypotube.
Musbach, in a similar field of endeavor, teaches medical devices that include micromachined hypotubes that can provide advantages in flexibility, strength and other desirable properties, examples of which may include catheters [e.g., Abstract, ¶’s [0001], [0003]].  
Particularly, Musbach teaches a micromachined hypotube (10) having a proximal region (12) defining a proximal end (140 and a distal region (16) defining a distal end (18).  The micromachined hypotube (10) can be seen as having an axial axis (200 extending the length of the hypotube (10).  One or more slots (22) are disposed along the length of the micromachined hypotube (10).  As shown in FIG. 1, slots (22) are arranged at least substantially perpendicular to the axial axis (20), however, in other instances, the slots (22) may be arranged at an angle with respect to the axial axis (20), or may even be parallel to the axial axis (20) [Musbach, ¶[0060]; FIG. 1].  Musbach further teaches that micromachined hypotube (10) may be formed of any suitable polymeric or metallic material, including a metallic material such as stainless steel or a nickel-titanium alloy such as Nitinol or other metallic or polymeric shape-memory material [¶[0065]].
hypotube and a nitinol hypotube, so as to provide advantages in flexibility, strength and other desirable properties, as explicitly taught by Musbach.  Further, such a modification amounts merely to the substitution of one known catheter body configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

31.	Claims 16 & 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over Kasic in view of U.S. Patent Application Publication No. 2018/0042691 to Van Helfteren et al. ("Van Helfteren").
32.	Regarding claim 16, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kasic does not, however, disclose:
at least one balloon coupled to the shaping structure. 
Van Helfteren, in a similar field of endeavor, teaches a catheter which allows esophageal injuries to be prevented by the displacement of the esophagus of a patient during catheter ablation for cardiac arrhythmias [Abstract].  
Particularly, Van Helfteren teaches a catheter shaft (3), as well as a balloon system (5) comprising a distal balloon (7), an intermediate balloon (9) and a proximal balloon (11) [e.g., ¶[0022]; FIG. 1].  The device of Van Helfteren provides for displacing a hollow organ, in particular the esophagus, in a well-controlled manner and with high precision [¶[0006]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kasic to include at least one balloon coupled to 
33.	Regarding claim 18, the combination of Kasic and Van Helfteren teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.
Van Helfteren further teaches wherein the at least one balloon is expandable asymmetrically about a circumference of the shaping structure [as broadly as claimed, any of distal balloon (7), intermediate balloon (9), or proximal balloon (11) are expandable asymmetrically about a circumference of shaft (3) - ¶’s [0001], [0029]; FIG. 3]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kasic and Van Helfteren such that the at least one balloon is expandable asymmetrically about a circumference of the shaping structure, so as to help improve deflection of the shaping structure of Kasic, for example, with greater precision.     
34.	Regarding claim 19, the combination of Kasic and Van Helfteren teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.
Van Helfteren further teaches wherein the at least one balloon has at least one of a substantially semi-circular cross-section and a substantially flattened surface segment when inflated [see, e.g., the shape of intermediate balloon (9) in FIG. 3].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kasic and Van Helfteren such that the at least one balloon has at least one of a substantially semi-circular cross-section and a substantially flattened surface segment when inflated, so as to help improve deflection of the shaping structure of Kasic, for example, with greater precision.     
35.	Regarding claims 20 & 21, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

wherein the device includes a plurality of balloons coupled to the shaping structure, and wherein at least one of the balloons is radially offset with respect to at least one other balloon (claim 20); nor
wherein at least one of the balloons is radially offset with respect to at least one other balloon between approximately 150 degrees and approximately 210 degrees (claim 21).
Van Helfteren, in a similar field of endeavor, teaches a catheter which allows esophageal injuries to be prevented by the displacement of the esophagus of a patient during catheter ablation for cardiac arrhythmias [Abstract].  Particularly, Van Helfteren teaches a catheter shaft (3), as well as a balloon system (5) comprising a distal balloon (7), an intermediate balloon (9) and a proximal balloon (11) [e.g., ¶[0022]; FIG. 1].  The device of Van Helfteren provides for displacing a hollow organ, in particular the esophagus, in a well-controlled manner and with high precision [¶[0006]].
Van Helfteren further teaches wherein the at least one balloon comprises a plurality of balloons [distal balloon (7), intermediate balloon (9), and proximal balloon (11) – FIG. 1], and wherein at least one of the plurality of balloons is radially offset with respect to at least one other balloon, and wherein at least one of the balloons is radially offset with respect to at least one other balloon between approximately 150 degrees and approximately 210 degrees [¶’s [0010], [0022]; FIG. 1]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kasic and Van Helfteren such that the device includes a plurality of balloons coupled to the shaping structure, wherein at least one of the balloons is radially offset with respect to at least one other balloon, and wherein at least one of the balloons is radially offset with respect to at least one other .     

36.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kasic in view of U.S. Patent Application Publication No. 2008/0177175 to Mottola et al. ("Mottola").
37.	Regarding claim 33, Kasic discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Kasic does not, however, disclose:
a probe which communicates directly with a radiofrequency (RF) ablation catheter or a mapping catheter.
Mottola, in a similar field of endeavor, teaches an esophageal mapping catheter that enables a physician to map the location of the esophagus so as to avoid damaging the esophagus during radio frequency (RF) ablation procedures [Abstract].
Particularly, Mottola teaches an esophageal mapping catheter (100) having a magnetic location sensor (120) [probe] embedded in the distal tip that provides information to an electroanatomic mapping system, which provides location information to construct a 3D electroanatomical map of the esophagus in real-time [¶[0034]].  The location sensor (120) provides catheter tip location (x, y, z co-ordinates) as well as orientation (pitch, roll and yaw) information that is processed and displayed by the electroanamtomic mapping system [¶[0034]].  The esophageal mapping catheter (100) is used in conjunction with a navigational catheter, such as the NAVISTAR® Mapping and Ablation Catheter, to provide supplemental information for maps created with the navigational catheter and the electroanatomical mapping system.  The esophageal mapping catheter (100) is intended to create esophageal reference points on the electroanatomical map in addition to the cardiac reference points created by the navigation catheter [¶[0035]].  Esophagus points displayed on the electroanatomic map enable 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kasic to include a probe which communicates directly with a radiofrequency (RF) ablation catheter or a mapping catheter, as taught by Mottola, so as to enable a physician or other operator to map the location of the esophagus so as to avoid damaging the esophagus during radio frequency (RF) ablation procedure, particularly to reduce the risk of esophageal fistula formation.

38.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kasic and Musbach, as applied to claim 15 above, further in view of Van Helfteren.	Regarding claim 17, the combination of Kasic and Musbach teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
The combination of Kasic and Musbach does not, however, teach at least one balloon non-concentric with the shaping structure.
Van Helfteren, in a similar field of endeavor, teaches a catheter which allows esophageal injuries to be prevented by the displacement of the esophagus of a patient during catheter ablation for cardiac arrhythmias [Abstract].  
Particularly, Van Helfteren teaches a catheter shaft (3), as well as a balloon system (5) comprising a distal balloon (7), an intermediate balloon (9) and a proximal balloon (11) [e.g., ¶[0022]; FIG. 1].  The device of Van Helfteren provides for displacing a hollow organ, in particular the esophagus, in a well-controlled manner and with high precision [¶[0006]].
Van Helfteren further teaches wherein the at least one balloon is non-concentric with the shaping structure [see any of distal balloon (7), intermediate balloon (9), or proximal balloon (11) in FIG. 3].


Conclusion
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794